Appeals by defendants from judgments of the former Court of Special Sessions of the City of New York, Borough of Queens, rendered February 27, 1962 after a nonjury trial, convicting them of violation of section 81.07 of the New York City Health Code, and imposing a $50 fine upon each defendant. Judgments reversed on the law and the facts; information dismissed; and fines directed to be remitted, The defendants who are store managers, were found to have violated said section of the New York City Health Code upon proof that they displayed barbecued chicken, and fried fish fillet in store windows without refrigeration. The said section provides that: “Readily perishable foods, unless otherwise provided shall be kept at all times under appropriate heat treatment or at a temperature no higher than 50 [degrees] F. in order to prevent spoilage or the growth of pathogenic organisms.” In our opinion, the proof on this record is insufficient to establish beyond a reasonable doubt the guilt of the defendants of the crime charged. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.